Exhibit 10.10

AMENDMENT TO NBH HOLDINGS CORP. 2009 EQUITY INCENTIVE PLAN

Effective on February 22, 2017, Section 12(d)(ii) of the NBH Holdings Corp. 2009
Equity Incentive Plan dated October 20, 2009 is hereby amended and restated its
entirety as follows:

“(ii)  Without limiting the generality of clause (i) above, the Committee may,
in its sole discretion, permit a Participant to satisfy, in whole or in part,
the foregoing withholding liability by (A) delivery of shares of Stock owned by
the Participant, provided that such shares of Stock are not subject to any
pledge or other security interest and have such other characteristics as may be
determined in the sole discretion of the Committee) with a Fair Market Value no
greater than the aggregate amount of such liabilities based on the maximum
statutory withholding rates in such Participant’s applicable jurisdictions for
federal, state, local or other income, employment, or other taxes or (B) having
the Company withhold from the number of shares of Stock otherwise issuable
pursuant to the exercise or settlement of the Award a number of shares with a
Fair Market Value no greater than the aggregate amount of such liabilities based
on the maximum statutory withholding rates in such Participant’s applicable
jurisdictions for federal, state, local or other income, employment, or other
taxes.  In the event of a conflict between the terms and provisions contained in
this Section 12(d)(ii) and the terms and provisions in an award agreement issued
pursuant to this Plan, the terms and provisions of this Section 12(d)(ii) shall
govern and prevail.”

 



--------------------------------------------------------------------------------